 1 ALEX G. TSE (CABN 152348)
   United States Attorney
 2
   BARBARA J. VALLIERE (DCBN 439353)
 3 Chief, Criminal Division

 4 RAVI T. NARAYAN (IABN AT0011948)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, 11th Floor
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7369
 7        FAX: (415) 436-7234
          Ravi.Narayan@usdoj.gov
 8
   Attorneys for United States of America
 9

10                                   UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                        SAN FRANCISCO DIVISION

13
     UNITED STATES OF AMERICA,                        ) No. 18-CR-493-SI
14                                                    )
             Plaintiff,                               )
15                                                    ) [PROPOSED] ORDER OF DETENTION
        v.                                            )
16                                                    )
     NELSON CASTANEDA,                                )
17                                                    )
             Defendant.                               )
18                                                    )

19

20           The parties appeared before the Court on October 23, 2018, October 26, 2018, and November 9,

21 2018, for detention hearings. At each hearing, defendant was present and represented by Assistant

22 Federal Defender Elizabeth M. Falk. The government was represented at each hearing by Assistant

23 United States Attorney Ravi T. Narayan. The government moved for detention, arguing that no

24 condition or combination of conditions of release would reasonably assure the appearance of the

25 defendant or the safety of the community. At the hearing on November 9, 2018, the Court ordered the

26 defendant detained.

27           In support of its motion for detention, the government proffered information about the nature and

28 circumstances of the offense, including: that on September 22, 2018, San Francisco Police Department
 1 officers conducted a pat down of defendant after receiving a citizen report regarding a firearm; that

 2 officers recovered a knife, metal knuckles, heroin, cocaine, and car keys in defendant’s pockets; that in a

 3 nearby car, which responded to the unlock button on the car keys in defendant’s pocket, officers found a

 4 loaded pistol with an obliterated serial number; and that in defendant’s bedroom, which was searched

 5 pursuant to a search warrant, officers found an assault rifle, a pistol, assorted ammunition, a high

 6 capacity magazine that fit the assault rifle, and drug distribution paraphernalia. Counsel for defendant

 7 noted that she had recently filed a motion to suppress the evidence relied on by the government, and that

 8 the motion had yet to be ruled on by the district court.

 9          Prior to the first hearing, United States Pretrial issued a Pretrial Services Report, which set forth

10 defendant’s criminal history and ultimately recommended that defendant be detained. According to the

11 report, defendant sustained three drug trafficking felonies in the late 1990s and early 2000s as well as a

12 2014 felony for assault with a deadly weapon. The report also set forth that defendant had many bench

13 warrants issued for his arrest between 2000 and 2002. At the first hearing, the Court asked defense

14 counsel to obtain additional information about the prior bench warrants, and the Court asked the

15 government to obtain additional information about the 2014 assault with a deadly weapon conviction.

16          At the hearing on October 26, 2018, counsel for defendant proffered to the Court that a number

17 of defendant’s prior bench warrants resulted from defendant being unable to appear for hearings in one

18 case while being in custody for another case. The government proffered that defendant’s 2014 assault

19 conviction resulted from him stabbing another man in the chest outside of a bar. A witness in that case

20 reported seeing defendant chase down a victim, jump over his back, and stab him in the chest and head.

21 Defense counsel noted that the defendant was also injured in the event, that the incident appeared to

22 involve mutual combat, and that the case was pled down from attempted murder to assault with a deadly

23 weapon.

24          Before the Court issued a final ruling on October 26, counsel for defendant asked that defendant

25 be screened for admission to New Bridge. The Court ordered a screening and continued the hearing to

26 November 9.

27          Prior to the hearing on November 9, United States Pretrial issued an addendum to the Pretrial

28 Services Report, noting that defendant was deemed eligible for New Bridge but continuing to
 1 recommend that defendant be detained. After hearing additional argument from counsel, the Court

 2 ordered defendant detained for the reasons proffered by the government. This included defendant’s

 3 criminal history, the violence involved in defendant’s 2014 conviction, and the firearms allegedly

 4 involved in the currently charged offense. For these reasons, as well as other reasons stated on the

 5 record, the Court concluded by clear and convincing evidence that the defendant posed a danger to the

 6 community.

 7          Pursuant to its findings on the record at the hearing, and as summarized in this Order, the Court

 8 orders the defendant detained pending further proceedings in this matter. The defendant is committed to

 9 the custody of the Attorney General or a designated representative for confinement in a correctional

10 facility separate, to the extent practicable, from persons awaiting or serving sentences or being held in

11 custody pending appeal. The defendant must be afforded a reasonable opportunity to consult privately

12 with counsel. On order of a court of the United States or on request of an attorney for the government,

13 the person in charge of the corrections facility must deliver the defendant to the United States Marshal

14 for the purpose of an appearance in connection with a court proceeding.

15          IT IS SO ORDERED.

16

17 DATED: November 20 , 2018                                     ___________________________
                                                                 HON. JOSEPH C. SPERO
18                                                               Chief United States Magistrate Judge
19

20

21

22

23

24

25

26

27

28
